 

 

 

 
 
    
 

Case 20-10343-LSS Doc1686 Filed 11/17/20 Page1of1

Aouvember_ /0. £030

ion

Yor tHE bisraicn Oe Bala 2020NOV 17 AM $ 02

EL
LIILMING TON, DELAWHRE (FGOI- 3577

 

 

 

CLERK

US BANARUP } i COUR?
uy LAWARF

Fn KE! Moy SEOUTS OF AMEKICH AND DELANAKE BSH LL,

SLXUAL ABUSE SuUuRUV/VOM YROOF OF PLAIN:

Detr Couns.

 

Qn ot about Jetober st. Z030 © fled a moon do

Acceyvt Aa_Com Maint for Sexual Abuse Suruver Yrook of Clary
Atleat ion, that the Cour f Sent fo we LO A vases ) Lllowecl
Lthh an Ltxidactk off Multivle Sexual Assau/ts Krom the

Boy Zdouts OF Americas Asenfts,
Y

 

 

 

 

 

 

Litoule ik Ail, rovite Me crfh a cCaurren| Shafues aN
Lase 0. 2O-1a2/ 3458) aad fy Zlaim AMunber- ancl

 

Deckef Lockey or Aetron Liled, aud ae Hain suuber...
QW The Orfcral Form 4lo:

 

 

Thawk AD. her Na. dime anid ales tion 2.7 this Maller.

 

 

%
DBiNterely.
7 -

 

   
 

 

 

 

 

 
